Exhibit JOINT VENTURE CONTRACT THIS JOINT VENTURE AGREEMENT (the "Agreement”), made and entered into as of this 31st day of August 2015, by Avra Inc., of 115, Pelham Commons Boulevard, Greenville, South Carolina, 29615 and Mango Pay SRL, of Plaza Orleans, 3rd Floor, Av. Winston Churchill, Santo Domingo, Distrito Nacional, Dominican Republic. ARTICLE I - GENERAL PROVISIONS 1.01 Business Purpose. The business of the Joint Venture shall be as follows: The business of the joint venture shall be to develop and put into operation in the Mango Pay kiosks globally, the ability to purchase bitcoin with local currency, and/or sell bitcoin in order to withdraw local currency from the kiosk. 1.02 Term of the Agreement. This Joint Venture shall commence on the date first above written and shall continue in existence until terminated, liquidated, or dissolved by law or as hereinafter provided. ARTICLE II - GENERAL DEFINITIONS The following comprise the general definitions of terms utilized in this Agreement: 2.01 Affiliate. An Affiliate of an entity is a person that, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control of such entity. 2.02 Capital Contribution(s). The capital contribution to the Joint Venture actually made by the parties, including property, cash and any additional capital contributions made. 2.03 Profits and Losses. Any income or loss of the Partnership for federal income tax purposes determined by the Partnership's fiscal year, including, without limitation, each item of Partnership income, gain, loss or deduction. ARTICLE III - OBLIGATIONS OF THE JOINT VENTURERS Avra Inc. is responsible for all operational decisions of the Joint Venture, Mango Pay will be responsible for the day-to-day caretaking of the machines and all the operational requirements including integrations and programming requirements. Specifically: 3.01 Mango Pay SRL will be responsible for the development and integration of the customer facing system into the kiosks and will work with Avra Inc. and it’s partners in said development and integration. 3.02 Avra Inc. will provide all requested documentation and assistance in a timely manner to Mango Pay SRL with regards to the Avra API, workflows, and any other project relevant documentation required. 3.03 Mango Pay SRL will provide regular detailed updates on the progress of development and update any changes to expected release dates. 3.04 Both parties will look to release the platform at the earliest opportunity. 3
